Citation Nr: 9900231	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  93-26 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for urethral stricture.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel



INTRODUCTION

The veteran had recognized service from November 1941 to 
March 1942, from January 1945 to April 1946, and from May 
1946 to March 1949.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, dated in July 1992, which denied entitlement to 
service connection for malnutrition, beriberi, depressive 
neurosis, peptic ulcer, peripheral neuropathy, irritable 
bowel syndrome, avitaminosis, arthritis, and asthma; as well 
as entitlement to an increased rating for urethral stricture.  
The veteran submitted timely notices of disagreement as to 
all of these issues.  

The issues of entitlement to service connection for 
malnutrition, beriberi, depressive neurosis, peptic ulcer, 
peripheral neuropathy, irritable bowel syndrome, 
avitaminosis, arthritis, and asthma were considered in a 
supplemental statement of the case issued in September 1993.  
The veteran did not submit a substantive appeal with regard 
to those issues.

In its April 1996 remand, the Board pointed out that the 
notice accompanying the September 1993 supplemental statement 
of the case could have mislead the veteran into the belief 
that he did not need to submit a substantive appeal.  The 
Board instructed the RO to furnish the veteran with a copy of 
the supplemental statement of the case and inform him of the 
need to submit a substantive appeal within 60 days.  In June 
1998, the RO complied with these instructions by sending the 
veteran and his representative a copy of the supplemental 
statement of the case and the appropriate notice.  The 
veteran has not submitted a substantive appeal as to those 
issues and they have not been developed for appellate 
consideration.  38 C.F.R. § 20.200 (1998).

The case has been forwarded to the Board of Veterans Appeals 
(Board) for appellate review.


CONTENTIONS OF VETERAN ON APPEAL

The veteran contends that the 10 percent disability rating 
currently assigned to his service-connected urethral 
stricture does not reflect the disability produced.  He 
asserts that he urinates at intervals of once an hour during 
the day and six or more times per night.  He further asserts 
that his urination occurs in small intermittent spurts and is 
accompanied by pain.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claim of entitlement to a 
rating greater than 10 percent for urethral stricture.


FINDING OF FACT

The veterans urethral stricture is currently asymptomatic, 
and is not manifested by daytime voiding at intervals of two 
hours or less, nocturia, the need for frequent dilation, the 
use of absorbent material, or the intermittent or continuous 
use of a catheter.


CONCLUSION OF LAW

The criteria for the assignment of rating greater than 10 
percent for an urethral stricture, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.115a Diagnostic Code (DC) 7518 (1993, 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon review of the record, the Board concludes that the 
veterans claims for increased disability rating are well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service connected disability, a veteran need only 
submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  Proscelle, 2 Vet. App. at 631, 632;  see also 
Jones v. Brown, 7 Vet. App. 134 (1994).  The Board remanded 
the issue that is the subject of this decision in April 1996.  
Review of the actions performed by the RO reveal that the 
mandate of that remand has been fulfilled.  Stegall v. West, 
11 Vet. App. 268 (1998).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in VAs Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Evidence

The veteran was granted service connection for a urethral 
stricture in a November 1963 rating decision.

A VA examination in October 1963 yielded a diagnosis of 
urethral stricture, etiology undetermined.  Since that time, 
the veteran has undergone several periods of treatment for 
his service-connected disorder.

Reports from the Veterans Memorial Medical Center show that 
the veteran was treated in April 1986 for an inguinal hernia 
and for a urethral stricture.  The veteran underwent a 
urethrotomy at that time.

In a statement dated in January 1991, a medical officer 
reported treatment from September to October 1990 for UTI 
R/O MALARIA. (a urinary tract infection, rule out malaria).

On VA examination in May 1992, the veteran complained of 
difficulty in urination.  A cystogram performed for the 
examination was interpreted as showing no evidence of 
ureteral narrowing or unconfined contrast.  The diagnoses 
were no evidence of neurologic deficits, nonspecific colitis, 
and no urethral fistulae.

In a February 1993 statement, the veteran reported that he 
urinated as many as twelve times per night from 9:00 p.m. to 
5:00 a.m.  When he urinated, it was difficult and painful.  
He reported that he had to force out the urine in very small 
spurts or droplets.  During the day, he could not control or 
contain the flow of his urine in small droplets.  This caused 
serious pain in forcing the urine to flow, and embarrassment 
when he wet his pants.

In an August 1994 letter, a private physician, Dr. P.H., 
reported that the veteran was admitted to the hospital in 
June 1994 for acute urinary retention with urosepsis 
secondary to severe urethral stricture.  An internal 
urethrotomy was performed.  The veteran had extensive 
urethral stricture disease, because of which, a Foley 
catheter was left in place for one month.  He also had 
bladder stones that were removed.

A June 1996 VA examination report noted complaints of 
dysuria.  The examiner noted there was no evidence of 
urethral stricture, but did diagnose BPH (benign prostatic 
hypertrophy) grade 1, and unstable bladder.  

In a July 1996 statement, Dr. F.P. noted current treatment 
for a UTI (urinary tract infection).

The veteran submitted December 1996 statement wherein he 
noted that he urinated every hour accompanied by pain and 
small intermittent spurts of urine.  The veteran reported 
urinating six or more times per night.  When urinating he 
experienced pain and small intermittent spurts of urine.

In a January 1997 statement, Dr. F.P. noted that the veteran 
was under his treatment for a urinary tract infection with 
dysuria.

The veteran was again examined by VA in February 1997.  The 
examiner noted mild initial dysuria, nocturia ten times per 
night, urgency, and daytime frequency.  The veteran reported 
urinating four to six times per day, but claimed that he 
drank a lot of fluid.  The veteran was noted to have a good 
continuous urinary stream without dribbling or incontinence.  
The examiner noted the veterans symptoms were compatible 
with urethral stricture.

A comment dated June 1997 was appended to the examination 
report.  The examiner noted that the veterans symptomatology 
was compatible with urethral stricture.  However, in light of 
significant pyuria and hematuria, which were not routinely 
seen in urethral pathology in the absence of infection, the 
present complaints were not due to a urethral stricture, but 
were secondary to the veterans BPH (benign prostatic 
hypertrophy) and unstable bladder.

Analysis

During the pendency of the veterans appeal, effective in 
January 1994, the criteria for rating a stricture of the 
urethra were changed.  Where the law or regulation changes 
before conclusion of the appeal process, the version most 
favorable to the veteran applies, unless otherwise provided.  
Karnas v. Derwinski,  1 Vet App 308 (1991).

The pre-1994 rating criteria provided that stricture of the 
urethra warranted a 30 percent rating when there was 
stricture requiring frequent dilations with cystitis.  A 10 
percent rating was warranted for a stricture requiring 
dilations every two or three months.  A noncompensable rating 
was assigned for a slight to moderate stricture, healed, 
requiring only occasional dilations (one to two times per 
year.)  38 C.F.R. § 4.115a, DC 7518 (1993)

The post-1994 rating criteria provide that a urethral 
stricture will be rated as a voiding dysfunction.  38 C.F.R. 
§ 4.115b, DC 7518 (1998).  A voiding dysfunction is rated 
according to the particular condition, such as urine leakage, 
frequency, or obstructed voiding.  The following ratings then 
apply:
Continual Urine Leakage, Post Surgical Urinary 
Diversion, Urinary Incontinence, or Stress 
Incontinence: requiring the use of an appliance or 
the wearing of absorbent materials which must be 
changed more than 4 times per day warrants a 60 
percent rating, requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per 
day warrants a 40 percent rating, requiring the 
wearing of absorbent materials which must be 
changed less than 2 times per day warrants a 20 
percent rating.

Urinary frequency:  daytime voiding interval less 
than one hour, or; awakening to void five or more 
times per night warrants a 40 percent rating, 
daytime voiding interval between one and two hours, 
or; awakening to void three to four times per night 
warrants a 20 percent rating, and daytime voiding 
interval between two and three hours, or; awakening 
to void two times per night warrants a 10 percent 
rating.

Obstructed voiding: urinary retention requiring 
intermittent or continuous catheterization warrants 
a 30 percent rating, marked obstructive 
symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or 
combination of the following warrants 10 percent: 
1. Post void residuals greater than 150 cc
2. Uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec)
3. Recurrent urinary tract infections secondary to 
obstruction 
4. Stricture disease requiring periodic dilatation 
every 2 to 3 months.

Obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times 
per year is noncompensable.  38 C.F.R. § 4.115a 
(1998).

Under the pre-1994 rating code an increased rating would 
require frequent dilations and cystitis.  A 10 percent rating 
was contemplated where dilations were required every two to 
three months.  Thus, an increased rating would require 
dilations occurring more than once every two or three months.  
In the veterans case the evidence does not show frequent 
dilations of the urethra or cystitis.  The medical evidence 
reveals procedures performed on the urethra in 1986 and 1994, 
and does not reveal any recent dilations or episodes of 
cystitis.

In order to warrant a rating greater than 10 percent under 
the post-1994 rating schedule, the veteran needs to show 
symptomatology related to the stricture of the urethra.  The 
VA examiner noted that the veterans current symptomatology, 
including his reports of frequent, painful urination, was not 
related to the stricture, but rather to the BPH and unstable 
bladder.  These disorders are not service-connected.

There is no evidence that the veterans service-connected 
disability requires the use of absorbent material or a 
catheter (although the Board notes that the veteran used a 
catheter briefly in 1994).

Because there is no competent medical evidence submitted that 
contradicts the negative opinion of the VA medical examiner, 
and there is no evidence that the disability otherwise meets 
the criteria for an increased evaluation, the Board is unable 
to find that the balance of the evidence is in equipoise or 
apply the benefit of the doubt rule.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998); Gilbert v. 
Derwinski, 1 Vet.App. 49, 53 (1990).

In an exceptional case, where the schedular evaluations are 
found to be inadequate, the Chief Benefits Director or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1) (1998).  The Board is 
not, however, required to discuss the possible application of 
38 C.F.R. § 3.321(b)(1) when there is no evidence of an 
exceptional disability picture.  Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).  In this case, the RO did not refer 
the claim for an extra-schedular evaluation, and there is no 
evidence to indicate that the case is so exceptional as to 
preclude the use of the regular rating criteria.  See Floyd 
v. Brown, 9 Vet.App. 88 (1996).

The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to a rating greater than 10 percent for stricture 
of the urethral is denied.


		
	Mark D. Hindin
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
